Citation Nr: 1013974	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran has unverified service from November 1962 to 
November 1966.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied the appellant's 
request for DEA benefits under Chapter 35.  

In February 2010, the appellant testified during a 
videoconference hearing before the undersigned.  A transcript 
of that hearing is of record.  In connection with the 
hearing, the appellant submitted additional evidence, along 
with a signed waiver of RO consideration of the evidence.  
The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is warranted.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record reflects that the appellant 
is the Veteran's daughter, and that the Veteran is in receipt 
of a permanent and total disability rating.  In this regard, 
a copy of an August 2008 rating decision reflects that the RO 
granted service connection and assigned an initial 100 
percent rating for paranoid schizophrenia effective December 
3, 2007.  

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach her 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c).  
The appellant in this case was born in December 1969, and, as 
such, reached her 26th birthday prior to December 3, 2007.  

During the February 2010 hearing, the appellant testified 
that the Veteran had not filed a claim for service connection 
prior to December 2007; however, she added that she was not 
absolutely sure, as she was taken out of the home and became 
a ward of the court.  She stated that she would review the 
Veteran's claims file to find out if he had ever filed a 
claim earlier than December 2007.  In a statement received on 
the date of the hearing, the appellant indicated that the 
records did not show a claim earlier than December 3, 2007.  

Nevertheless, the Board notes that the copy of the August 
2008 rating decision, which granted service connection for 
paranoid schizophrenia, states that the RO received a request 
to reopen a previous claim on December 3, 2007, suggesting 
that the Veteran did, in fact, file an earlier claim.  In 
addition, in support of her claim for eligibility for DEA 
benefits, the appellant has submitted numerous records 
pertaining to the Veteran's condition.  Included in these 
records is a June 1975 letter from Central State Griffin 
Memorial Hospital to VA, asking VA to furnish information 
regarding the Veteran's service in the Armed Forces.  One of 
the questions asked by the hospital was whether the Veteran 
was service-connected, and, if so, the disability and 
percentage.  In its response, VA indicated that the Veteran's 
claim was pending receipt of service records.  The foregoing 
tends to support a finding that the Veteran filed a claim for 
service connection prior to December 3, 2007.  

Despite the foregoing, the record currently before the Board 
consists only of the appellant's claims file.  The Board 
finds that the Veteran's claims file should be associated 
with the appellant's claims file, so that the Board can 
ascertain whether the Veteran filed an earlier claim for 
service connection, whether he filed a notice of disagreement 
with the August 2008 rating decision which granted a 100 
percent rating for paranoid schizophrenia, effective December 
3, 2007, and whether the Veteran has filed a claim of clear 
and unmistakable error (CUE) in any final rating decision.  

Further, as noted in the introduction, verification of the 
Veteran's service is not included in the appellant's claims 
file.  On remand, the AMC/RO should ensure that the Veteran's 
dates of service are verified, and that documentation of such 
service is associated with the record.  

Finally, review of the record reveals that the appellant has 
not been provided notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) regarding her claim of 
entitlement to eligibility for DEA under Chapter 35.  As the 
claim is being remanded, the AMC/RO should provide the 
appellant with VCAA notice regarding her claim.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the 
appellant with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises her of the 
information and evidence necessary to 
substantiate her claim for eligibility 
for DEA benefits under Chapter 35, Title 
38, United States Code. 

2.  The AMC/RO should obtain the 
Veteran's claims file, and associate it 
with the appellant's claims file.  All 
efforts should be documented, and such 
documentation should be associated with 
the record.  If no claims file is 
available, a negative reply should be 
made part of the appellant's claims file.

3.  The AMC/RO should ensure that the 
Veteran's dates of service are verified, 
and that documentation of such 
verification is associated with the 
record.  

4.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


